DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to the amendment received on 03/04/2021.
Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16 and 17 were amended.
Claims 1-20 are pending.
Claims 1-20 were examined.

Response to Arguments/Amendments

Objections to the Specification
Applicant’s amendments and arguments (see remarks, pages 13-14, filed on 03/04/2021), with respect to the objection have been fully considered and are persuasive, therefore the objection was withdrawn. 

Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 14-18, filed on 03/04/2021), with respect to the rejection of claims 1-20 under 35 USC § 101 as being directed to an abstract idea have been fully considered. With respect to Step 2A prong two, Applicant asserts “Applicant's claims provide an improvement to traditional computing systems in that the recited processing server enables an electronic wallet to 

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, pages 18-23, filed on 03/04/2021), with respect to the rejection of claims 1-20 under 35 USC § 112(a) have been fully considered and are persuasive. , therefore the rejection was withdrawn.  The rejection under 35 USC § 112(a) has been withdrawn in view of the claim amendments. However, upon further consideration, new grounds of rejection under 35 USC § 112(a) were made for claims 1-20 in view of the amended language.

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, pages 23-27, filed on 03/04/2021), with respect to the rejection of claims 1-20 under 35 USC § 112(b) have been fully considered and are persuasive, in part. The rejections were withdrawn with respect to the language “transmitting… at least the one or more payment identifiers and the one or more additional payment identifiers” in claims 1 and 11; “(iii) an account identifier identifying an associated digital entity paired to a related wallet account” in claims 1 and 11 in view of the amended language, reciting the language as a description of (iii) an account identifier. With respect to “a specific payment identifier selected from one of the transmitted” the rejection was withdrawn in view of the amended language amending the previous transmitting step to recite (i) and (ii). With respect to the rejection as being unclear where the credentials are transmitted to, the rejection was withdrawn in view of the amended language amending the transmitting step reciting an external device. With respect to language "a specific payment identifier selected from", the rejection was withdrawn as Examiner agrees with Applicant's 
However, with respect to language unclear as to whether the claim elements "database" and "server" invokes 112(f)  in claim 11, Applicant asserts “Applicant respectfully submits that the above noted terms should not invoke 35 U.S.C. 112(f) for at least the reasons previously discussed in this filing. ”. Examiner respectfully disagrees. A claim may be indefinite when the 3-prong analysis for determining whether the claim limitation should be interpreted under 35 U.S.C. 112(f) is inconclusive because of ambiguous words in the claim. After taking into consideration the language in the claims, the specification, and how those of ordinary skill in the art would understand the language in the claims in light of the disclosure, the examiner should make a determination regarding whether the words in the claim recite sufficiently definite structure that performs the claimed function. If the applicant disagrees with the examiner’s interpretation of the claim limitation, the applicant has the opportunity during the examination process to present arguments, and amend the claim if needed, to clarify whether 35 U.S.C. 112(f) applies. See MPEP 2181. In the instant claims, as indicated in the rejection below, one of ordinary skill in the art would not be able to reasonably identify the corresponding structure, material or acts for the recited functions. . Therefore, the rejection was maintained. Similarly, with respect to language “receiving device, of the processing server”; “processing device, of the processing server” and “transmitting device, of the processing server” invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph  in claim 11, Applicant asserts “because the "account database," "receiving device," "processing device" and "transmitting device" 

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 27-31, filed on 03/04/2021), with respect to the rejection of claims 1-20 under 35 USC § 103 have been fully considered but are not persuasive. With respect to broadest reasonable interpretation of the claims in claims 1 and 11, Applicant asserts “Applicant respectfully submits that Evans does not disclose or suggest that an account database, of a processing server, stores a plurality of account profiles and that each account profile includes”. Examiner respectfully disagrees. It appears that Applicant places undue weight in certain claimed language, namely the description of the data "stored" by a "database". Firstly, as indicated in the rejection, the recited data is not functionally related to the memory in which it is stored it does not distinguish the claimed apparatus, method, and system from the prior art and refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see, for instance, Evans et al., Fig. 6, MPOC controller 601, CPU 603, I/O interface 608, network interface 610 and paragraphs [0164], [0165], [0172] and [0173]; see also In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05). In addition, the transitional term “includes” is synonymous with “comprises,” “contains,” or “characterized by,” and is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Emphasis added. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) and MPEP 2111.03. Therefore, the attempt to differentiate the recited art by the type of data "stored" in a "database" is unpersuasive, as the prior art needs only to recite an entity 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “an account database, of a processing server, configured to store”; “a receiving device, of the processing server, configured to receive…”; “a processing device, of the processing server, configured to identify…”; a transmitting device, of the processing server, configured to transmit…”;“a processing server” in claims 11-20, as each of the terms “database”, “device” and “server” are each “nonce” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-10 are directed to a method, and claims 11-20 are directed to a system. Therefore, these claims fall within the four statutory categories of 
a. “storing, in an account database of a processing server, a plurality of account profiles…”;b. “receiving, by a receiving device of the processing server, an account request from a specific digital entity of a plurality of digital entities…”;c. “identifying, by a processing device of the processing server, a specific account profile stored in the account database…”;d. “transmitting, by a transmitting device of the processing server, to a mobile computing device, at least the one or more payment identifiers and the one or more additional payment identifiers…”;e. “receiving, by the receiving device of the processing server, from the mobile computing device, a specific payment identifier”;f. “using the received specific payment identifier… identifying, by the processing device of the processing server, in the specific account profile, (i) a first set of payment credentials from the  plurality of first sets of payment credentials…”;g. “transmitting, by the transmitting device, the identified (i) first set of payment credentials…”, 
which is grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the fundamental economic practice of processing a financial 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), processing server, receiving device, processing device, transmitting device only serves to use computers as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions such as: storing… profiles…, receiving… request…, identifying… profile…, transmitting… identifier…, receiving… identifier…, identifying… credentials…, and transmitting… credentials….  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using processing server, receiving device, processing device, transmitting device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of reducing settlement risk. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 11 recite “transmitting… credentials to an external entity”. The specification as filed recites, inter alia:
“[0081] In some embodiments, the identified set of credentials may be transmitted to the specific digital entity as a response to the received account request. In one embodiment, the identified set of credentials may comprise payment credentials suitable for inclusion in a transaction message associated with a payment transaction for funding of the payment transaction. In some embodiments, the account request may further include supplied authentication credentials, and the method 600 may also include validating, by the processing device, the supplied authentication credentials based on the authentication credentials stored in the specific account profile, wherein the one or more payment identifiers and the one or more additional payment identifiers corresponding to each of the one or more paired wallet identifiers are not transmitted if validation of the supplied authentication credentials is successful. [0082] In one embodiment, each additional set of credentials may comprise account credentials and if the identified set of credentials is an additional set of credentials of one of the one or more additional sets of credentials, the identified set of credentials are transmitted to a third party associated with the wallet account related to the paired wallet identifier corresponding to the additional set of credentials. In a further embodiment, the method 600 may further include receiving, by the receiving device, payment credentials associated with the identified set of credentials from the third party, and transmitting, by the transmitting device, the received payment credentials. In an even further embodiment, the received payment credentials may be transmitted to the specific digital entity as a response to the received account request. ”
Therefore, as the specification as filed does not recite how the credentials are transmitted to an external entity other than the specific digital entity. In other words, the claims were amended to recite that the credentials are transmitted to any external entity, while the specification as filed recites only transmitting the payment credentials to the specific digital entity. While in paragraph [0080] the specification recites that "the identified set of credentials may be transmitted by the transmitting device", followed by the exemplary embodiments of paragraphs [0081] and [0082]. In both embodiments, the credentials are recited as "transmitted to the specific digital entity" and the specification as filed does not recite an alternative "external entity" in which the credentials may be sent. Therefore, while the specification as filed recites that the credentials "may be transmitted by the transmitting device" and "may be transmitted to the specific digital entity", the specification as filed fails to disclose an embodiment in which the credentials are transmitted to "an external entity", as claimed, as the claimed element encompasses any disclosed or undisclosed external entity. , the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 2-10 and 12-20 are also rejected since they depend on claims 1 and 11, respectively.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11 recite: “transmitting, by the transmitting device, the identified (i) first set of payment credentials or (ii) additional set of credentials to an external entity.”. It is unclear by the claim language whether the language “to an external entity” refers to “(i) and (ii)” (i.e. “transmitting… the identified (i) first set of payment credentials [[to an external entity]] or (ii) additional set of credentials to an external entity.”), or whether it refers to “(ii) only” (i.e. “transmitting… A. the identified (i) first set of payment credentials or B. (ii) additional set of credentials to an external entity.”). This duality renders the scope of the claims unclear. Dependent claims 2-10 and 12-20 are also rejected since they depend on claims 1 and 11, respectively.

Claims 1 and 11 recite: “(iii) an account identifier identifying an associated digital entity paired to the related wallet account”. It is unclear by the claim language whether the language “paired to the related wallet account” refers to “identifier” (i.e. “identifier… paired to the related wallet account”), or whether it refers to “entity” (i.e. “an associated digital entity paired to the related wallet account”). This duality renders the scope of the claims unclear. Dependent claims 2-10 and 12-20 are also rejected since they depend on claims 1 and 11, respectively.

“[0029] The consumer device 104 and digital entity 106 may be configured to exchange data via electronic transmission of data signals using methods discussed herein, such as the methods discussed above. Digital entities 106 may also be configured to exchange data via electronic transmission of data signals with the processing server 102 using such methods. ”
Therefore, to one of ordinary skill, the scope of the claim is unclear (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). See also MPEP 2173.02 III B. Dependent claims 2-10 and 12-20 are also rejected since they depend on claims 1 and 11, respectively.

Claims 2 and 12 are directed to “system comprising a database, a receiving device, a processing device and a transmitting device” and a corresponding method.. The claims include language directed to further describing “an external entity” - i.e. “wherein the external entity is the specific digital entity”. However, according to Applicant's Specification, the “an external entity” is not part of the claimed “system comprising a database, a receiving device, a processing device and a transmitting device” - see, for instance, in the specification as filed: 
“”



With respect to claim 11, Applicant asserts that the claim elements “a … database, of a processing server, configured to…” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, it is unclear whether the claim element invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “database” and “server” are each “nonce” words (e.g. placeholders for physical structure) followed by functional language “configured to store…”. Specifically, with respect to “a processing server”, the specification as filed recites:
[0084] FIG. 7 illustrates a computer system 700 in which embodiments of the present disclosure, or portions thereof, may be implemented as computer-readable code. For example, the processing server 102 of FIG. 1 may be implemented in the computer system 700 using hardware, software, firmware, non-transitory computer readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or other processing systems. Hardware, software, or any combination thereof may embody modules and components used to implement the methods of FIGS. 4-6.
Therefore, one of ordinary skill in the art would not be able to reasonably determine what is the structure of “a processing server” and, as a consequence, would not be able to reasonably determine what is the structure of “a … database, of a processing server”, especially in embodiments in which the processing server is “implemented in one or more computer systems or other processing systems”.

  If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:
Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181. Dependent claims 12-20 are also rejected since they depend on claim 11.

Claim limitations “receiving device, of the processing server”; “processing device, of the processing server” and “transmitting device, of the processing server” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, with respect to “a processing server”, the specification as filed recites:
[0084] FIG. 7 illustrates a computer system 700 in which embodiments of the present disclosure, or portions thereof, may be implemented as computer-readable code. For example, the processing server 102 of FIG. 1 may be implemented in the computer system 700 using hardware, software, firmware, non-transitory computer readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or other processing systems. Hardware, software, or any combination thereof may embody modules and components used to implement the methods of FIGS. 4-6.
Therefore, one of ordinary skill in the art would not be able to reasonably determine what the structure of “a processing server” is and, as a consequence, would not be able to reasonably determine what is the structure of “receiving device, of the processing server”; “processing device, of the processing server” and “transmitting device, of the processing server”.
The specification as filed further recites:
[0078] In step 604, an account request may be received by a receiving device (e.g., the receiving unit 202) from a specific digital entity of the plurality of digital entities, wherein the account request includes at least a specific account identifier associated with the specific digital entity. In step 606, a specific account profile stored in the account database may be identified by a processing device (e.g., the processing unit 204)…
[0079] In step 608, at least the one or more payment identifiers and the one or more additional payment identifiers correspond to each of the one or more paired wallet identifiers may be transmitted by a transmitting device (e.g., the transmitting unit 206).

While the specification uses exemplary language to link the term to “receiving unit 202”; “processing unit 204”; and “transmitting unit 206”, the use of exemplary language (i.e. “e.g.”) fails to clearly link the structure, material or acts that perform the claimed functions especially in view of embodiments in which the processing server is “implemented in one or more computer systems or other processing systems”. Therefore, the specification allows for multiple interpretation of the claimed terms, including: a. intra device elements of a single machine (single processor server), i.e. a transceiver and a processor’, b. distinct devices of an undefined processing server “implemented in one or more computer systems or other processing systems”, inter alia.

Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2014/0279474 A1) in view of Campos et al. (US 2014/0195425 A1).
With respect to claims 11 and 112, Evans et al. teach a system for identifying payment credentials using a proxy electronic wallet; and a method for identifying 
storing, in an account database of a processing server, a plurality of account profiles, wherein each account profile is related to a wallet account and includes 
(i) a wallet identifier identifying the related wallet account (see Fig. 6, MPOC database 619, Users table 619a, accounts table 619d and paragraphs [0019], [0020], [0023], [0125] and [0191]-[0196]), 
(ii) authentication credentials for authenticating requests for use of payment credentials (see Fig. 4, token for account access 431, Fig. 6, MPOC database 619, auth_key(s), paragraph [0193]), 
(iii) an account identifier identifying an associated digital entity paired to a related wallet account (see Fig. 6, MPOC database 619, merchant_id, paragraph [0193]), 
(iv) one or more payment identifiers (see Fig. 6, MPOC database 619, account_type, paragraph [0193]), 
(v) a plurality of first sets of payment credentials, where each set of the plurality of first sets of payment credentials corresponds to a payment identifier of the one or more payment identifiers, (see Fig. 6, MPOC database 619, account_num, paragraph [0193]), 
(vi) one or more sets of paired wallet data, wherein each set of paired wallet data includes a paired wallet identifier... and includes additional payment account data, said additional payment account data including (a) one or more additional 
receiving, by a receiving device of the processing server, an account request from a specific digital entity of a plurality of digital entities, wherein the account request includes at least a specific account identifier that identifies the specific digital entity (see paragraph [0049], Fig. 3A, step 321 and paragraph [0096]; Fig. 5A, send purchase item information to MPOC server to determine account recommendation 509, paragraphs [0132] and [0133]; Fig. 5B, parse the purchased item's merchant category code 551 and/or terminal ID and paragraph [0136]); 
identifying, by a processing device of the processing server, a specific account profile stored in the account database where the account identifier included in the specific account profile corresponds to the specific account identifier included in the received account request (see Fig. 5B Type 553 User specified goods, food, healthcare and paragraphs [0136] and [0137] ); 
transmitting, by a transmitting device of the processing server, to a mobile computing device, at least the one or more payment identifiers and the one or more additional payment identifiers corresponding to each of the one or more 
receiving, by the receiving device of the processing server, from the mobile computing device, a specific payment identifier selected from one of the transmitted (i) one or more payment identifiers, and (ii) one or more additional payment identifiers (see Fig. 3A, receive account selection 324 and paragraphs [0099] and [0108]; Fig. 5C, FSA and paragraphs [0142] and [0143] and/or Fig. 5D, FSA 592 and LOC 593, paragraphs [0144 and [0145]); 
using the received specific payment identifier, selected from one of the transmitted (i) one or more payment identifiers, and (ii) one or more additional payment identifiers, identifying, by the processing device of the processing server, in the specific account profile, either (i) a first set of payment credentials from the  plurality of first sets of payment credentials or (ii) an additional set of credentials from the plurality of additional sets of credentials, wherein the processing device identifies the first set of payment credentials when the specific payment identifier is selected from the one or more payment identifiers and identifies the additional set of credentials when the specific payment identifier is selected from the one or more additional payment identifiers (see Fig. 2A, obtain routing number for credit card account and/or FSA account 217 and paragraph [0061]; Fig. 3B, determine issuer routing number 326, generate a payment 
transmitting, by the transmitting device, the identified (i) first set of payment credentials or (ii) additional set of credentials to an external entity (see Fig. 3B, determine issuer routing number 326, generate a payment authorization message 328 and paragraph [0099]; route payment authorization request 218 to credit card issuing bank and/or FSA/HSA account manager, paragraph [0148] and/or Fig. 3B, generate a transaction receipt message 339 to the merchant and paragraphs [0101] and [0102]). 
Evans et al. do not explicitly disclose a method and system comprising:  the paired wallet identifier is related to an additional wallet account.  
However, Campos et al. disclose a method and system (Systems and methods for proxy card and/or wallet redemption card transactions) comprising:  
the paired wallet identifier is related to an additional wallet account (see Fig. 4A, datastore 180, e-wallet unit 199 and paragraphs [0088], [0176] and [0206]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the e-wallet enabled system as disclosed by Campos et al. in the method and system of Evans et al., the motivation being to facilitate the organization, management, transportation, storage and use of e-wallets and electronic value tokens in financial transacitons, allowing the e-wallet provider to manage the entirety of the e-wallet's contents (see Campos et al., paragraph [0087]).
is related to a wallet account and includes… identifier…credentials… identifier… identifiers… credentials… data…”  (Emphasis added). However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see, for instance, Evans et al., Fig. 6, MPOC controller 601, cpu 603, I/O interface 608, network interface 610 and paragraphs [0164], [0165], [0172] and [0173]; see also In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

With respect to claims 23 4 and 12, the combination of Evans et al. and Campos et al. teaches all the subject matter of the method and system as described above with respect to claims 1 and 11. Furthermore, Evans et al. disclose a method and system wherein the external entity is the specific digital entity, and wherein the transmitting of the identified (i) first set of credentials or (ii) additional set of credentials includes transmitting the identified (i) first set of credentials or (ii) additional set of credentials as a response to the received account request (see Fig. 3B, generate a transaction receipt message 339 to the merchant and paragraphs [0101] and [0102]). 


With respect to claims 35 6 and 13, the combination of Evans et al. and Campos et al. teaches all the subject matter of the method and system as described above with respect to claims 1 and 11. Furthermore, Evans et al. disclose a method and system wherein the identified (i) first set of credentials or (ii) additional set of credentials comprises payment credentials (see Fig. 2A, obtain routing number for credit card account and/or FSA account 217 and paragraph [0061]; Fig. 3B, determine issuer routing number 326, generate a payment authorization message 328 and paragraph [0099]). 

With respect to claims 4 and 147, the combination of Evans et al. and Campos et al. teaches all the subject matter of the method and system as described above with respect to claims 1 and 11. Furthermore, Evans et al. disclose a method and system wherein each additional set of credentials comprises account credentials, and the method further includes: identifying, by the processing device, an additional set of credentials of the plurality of additional sets of credentials and in response to identifying the identified additional set of credentials, transmitting by the transmitting device of the 

With respect to claims 58 and 15, the combination of Evans et al. and Campos et al. teaches all the subject matter of the method and system as described above with respect to claims 4 and 14. Furthermore, Evans et al. disclose a method and system further comprising: 
receiving, by the receiving device of the processing server, payment credentials associated with the identified additional set of credentials from the third party (see Fig. 2A, payment authorization request 218 to FSA/HSA account manager and paragraph [0061]; paragraph [0146]); and 
transmitting, by the transmitting device of the processing server, the received payment credentials (see paragraph [0147]). 

With respect to claims 6 and 16, the combination of Evans et al. and Campos et al. teaches all the subject matter of the method and system as described above with respect to claims 5 and 15. Furthermore, Evans et al. disclose a method and system further comprising: transmitting the received payment credentials to the specific digital 

With respect to claims 7 and 179, the combination of Evans et al. and Campos et al. teaches all the subject matter of the method and system as described above with respect to claims 1 and 11. Furthermore, Evans et al. disclose a method and system further comprising: 
receiving, by the receiving device of the processing server, from the specific digital entity, a pairing request including, at least the specific account identifier and consumer authentication credentials (see Fig. 4B, enrollment request 405 and paragraph [0128]); and 
validating, by the processing device of the processing server, the consumer authentication credentials based on the authentication credentials stored in the specific account profile, wherein in response to validating the consumer authentication credentials, storing, in the specific account profile, the specific account identifier as the included account identifier (see Fig. 4B, account credentials 425 and paragraphs [0129] and [0130]). 

With respect to claims 8 and 1810, the combination of Evans et al. and Campos et al. teaches all the subject matter of the method and system as described above with respect to claims 7 and 17. Furthermore, Evans et al. disclose a method and system 

With respect to claims 9 and 19, the combination of Evans et al. and Campos et al. teaches all the subject matter of the method and system as described above with respect to claims 7 and 17. Furthermore, Evans et al. disclose a method and system further comprising receiving the pairing request and validating the supplied authentication credentials prior to receiving the account request (see Fig. 4B, account ready to use with wallet payment/wallet ready to use and paragraph [0131]). 

With respect to claims 10 and 20, the combination of Evans et al. and Campos et al. teaches all the subject matter of the method and system as described above with respect to claims 1 and 11. Furthermore, Evans et al. disclose a method and system wherein the account request further includes supplied authentication credentials, and the method further comprises:
validating, by the processing device of the processing server, the supplied authentication credentials based on the authentication credentials stored in the specific account profile (see paragraph [0092]; paragraph [0049], Fig. 3A, step 321 and paragraph [0096]; Fig. 5A, send purchase item information to MPOC server to determine account recommendation 509, paragraphs [0132] and [0133]; Fig. 4B, account credentials 425 and paragraphs [0129] and [0130]; Fig. . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Flitcroft et al. (US 6,636,833 B1) disclose credit card system and method including providing additional limited-use credit card numbers.
Morgan et al. (US 2011/0180598 A1) disclose systems, methods, and computer products for processing payments using a proxy card, including a virtual payment wallet stored at a proxy-card payment gateway.
Pourfallah et al. (US 2012/0253852 A1) disclose restricted-use account payment administration apparatuses, methods and systems, including an application deriving an optimized payment of the balance due bill that substantially maximizes incentives and minimize penalties in paying the healthcare provider.
Mendes (US 2014/0279469 A1) discloses system and method for mobile transaction payments, including receiving a payment selection and a PIN to initiate a wallet and determine a payment account.
Laracey (US 2015/0186871 A1) discloses NFC mobile wallet processing systems and methods, including an authentication process between a mobile device and a transaction management system over a communication link.
Lyman et al. (US 2013/0110658 A1) disclose systems and methods for enabling mobile payments, including a mobile token data store.

Cummins (US 2015/0046336 A1) discloses system and method of using a secondary screen on a mobile device as a secure and convenient transacting mechanism, including requesting a payment selection from the user and displaying a code for payment.
Aabye et al. (US 2015/0120472 A1) disclose digital wallet system and method, including opening a wallet application receiving a user input, obtaining payment credentials and providing payment credentials.
Bondesen et al. (US 2015/0254645 A1) disclose providing supplemental account information in digital wallets, including shared tokens and providing supplemental account information within digital wallets, such as reward cards and gift cards and authenticating the user's identity.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 is a method claim and recites “an associated digital entity paired to a related wallet account...”; “where each set of the plurality of first sets of payment credentials corresponds to a payment identifier...”; “where each set of the plurality of additional sets of credentials corresponds to an additional payment identifier...”; “the specific account profile corresponds to the specific account identifier...”; “a specific payment identifier selected from...”;  language directed to not positively recited method steps. See In re Wilder, 166 USPQ 545 (C.C.P.A. 1970).
        2 Claims 1 and 11 recite “(ii) authentication credentials for authenticating requests”; “requests for use of payment credentials...” , statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II.
        3 Claim 2 is a method claim and recites “wherein the external entity is the specific digital entity...”;  language directed to not positively recited method steps.
        4 Claim 2 is a method claim and recites “wherein the external entity is the specific digital entity” . However, it has been held that structural limitations are not given weight in a method claim unless those limitations “affect the method in a manipulative sense and not amount to mere claiming of a particular structure.” (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)).
        5 Claim 3 is a method claim and recites “a third party associated with the wallet account related to the paired wallet identifier...”  language directed to not positively recited method steps.
        6 Claims 3 and 13 recite “wherein the identified (i) first set of credentials or (ii) additional set of credentials comprises payment credentials”, language directed to non-functional descriptive material.
        7 Claims 4 and 14 recite “wherein each additional set of credentials comprises account credentials, language directed to non-functional descriptive material.
        8 Claim 5 is a method claim and recites “payment credentials associated with the identified additional set of credentials…...”  language directed to not positively recited method steps.
        9 Claims 7 and 17 recite “storing, in the specific account profile, the specific account identifier as the included account identifier”, language directed to non-functional descriptive material.
        10 Claims 8 and 18 recite “a notification… indicating successful pairing, language directed to non-functional descriptive material.